A jury found for Miss Lertora in a substantial amount in this action of tort *864to recover damages for injuries. These she received while a passenger on January 25, 1968, in a motor vehicle owned by the corporate defendant (Bella Vista), and driven by another defendant, Edward A. Tellier. Miss Lertora, at that time thirty-two years old, was a former airline stewardess. She was then employed as a “cocktail hostess” by Bella Vista (of which Tellier was treasurer, a director, and manager). The evidence, in its aspect most favorable to Miss Lertora, is summarized. Two days before the accident, Tellier asked her to drive to Hyannis with him to see a restaurant, the purchase of which he and Bella Vista were considering. He wished to find out if she would be interested in working there in the summer if the sale went through. He wanted someone there who had previously worked for him and who was dependable. She was interested because her father lived “at the beach.” They left Cambridge about 2:30 p.m. and reached Hyannis between 6 and 6:30 p.m. It was too late to look at the interior of the boarded-up restaurant. They went to another restaurant, also for sale, and had a drink there, and then had dinner and a drink at yet another restaurant. On the way back to Cambridge the motor vehicle, while proceeding at fifty to sixty miles an hour, skidded on a patch of ice. Miss Lertora was seriously inj ured. Tellier told her, when they both were in the hospital, that he “had a heavy foot on the gas.” Each defendant’s motion for a directed verdict was correctly denied. There was evidence which would warrant the jury, if they believed Miss Lertora’s testimony, in concluding (a) that there had been ordinary negligence on Tellier’s part, and (b) that she was on the trip as a business invitee, conferring a benefit (Jones v. Brote, 354 Mass. 129, 130) on both defendants in a matter of interest to both. Taylor v. Goldstein, 329 Mass. 161, 163-165. See Wolfson v. Fox, 338 Mass. 603, 605. Cf. Pandiscio v. Bowen, 342 Mass. 435, 437-438.
William H. Shaughnessy (Paul M. Shanley with him) for the defendants.
Daniel J. Hourihan for the plaintiff.

Exceptions overruled.